PER CURIAM:
Richard Williams filed a motion for post-conviction relief under Rule 29.15 following his convictions for murder in the first degree and armed criminal action. An amended motion was filed by appointed counsel which was denied after an evidentiary hearing. On appeal, Williams's original post-conviction counsel was found to have untimely filed his amended motion, and the case was remanded for an abandonment inquiry. On remand, Williams waived the claims raised in the amended motion and proceeded on his pro se motion. The Circuit Court of Buchanan County denied all twenty-three claims alleged in the pro se motion. Williams raises four points on appeal. In Point I, he alleges that the motion court erred by failing to hold a second evidentiary hearing after he opted to proceed on his pro se motion. In Points II, III, and IV, Williams claims that the motion court erred by denying him post-conviction relief, arguing his trial counsel was ineffective for failing to seek a change of venue and during the jury selection process. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).